Exhibit 10.1
AMENDED AND RESTATED CHANGE IN
CONTROL SEVERANCE PAY AGREEMENT
     THIS AMENDED AND RESTATED SEVERANCE PAY AGREEMENT is made as of November 6,
2008, by and between Goldleaf Financial Solutions, Inc., a Tennessee corporation
(hereinafter the “Company”), and Dan Owens, a resident of the State of Georgia
(the “Employee”).
     WHEREAS, the Company previously has employed the Employee, either directly
or through a wholly owned subsidiary;
     WHEREAS, the Company recognizes that the Employee’s contribution to the
Company’s growth and success has been and continues to be substantial;
     WHEREAS, the Company wishes to encourage the Employee to remain with and
devote full time and attention to the business affairs of the Company and wishes
to provide income protection to the Employee for a period of time in the event
of a Change in Control of the Company; and
     WHEREAS, the Company and Employee entered into a Change in Control
Severance Pay Agreement dated April 18, 2008, and the Company and Employee now
desire to amend and restate that agreement in its entirety.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements made herein, the parties, intending to be legally bound hereby, agree
as follows:
     1. Severance Pay.
          A. In the event there is a “Change in Control” of the ownership of the
Company, and either (i) the Company within twelve (12) months following such
Change in Control, terminates Employee’s employment, or Employee, upon not less
than ninety (90) days prior written notice, terminates his employment, Employee
shall be entitled to receive as a severance payment in a lump sum an amount
equal to 100% of his annual base salary (not including incentive compensation or
benefits). In addition, any earned but unpaid base salary, unpaid incentive
compensation from prior years, and accrued vacation will be paid.
          B. A “Change in Control” shall be deemed to have occurred if (i) a
tender offer shall be made and consummated for the ownership of more than 50% of
the outstanding voting securities of the Company, (ii) the Company shall be
merged or consolidated with another corporation and as a result of such merger
or consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation that is not a wholly-owned subsidiary,
or (iv) a person, within the meaning of Section 3(a)(9) or of Section 13 (d)(3)
(as in effect on the date hereof) of the Securities and Exchange Act of 1934
(“Exchange Act”), shall acquire more than 50% of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record). For purposes

 



--------------------------------------------------------------------------------



 



hereof, ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) (as in
effect on the date hereof) pursuant to the Exchange Act. For purposes hereof, a
“Change in Control” shall not include any transaction of the type described
above with or undertaken by Counsel Corporation or its affiliates, within the
meaning of Exchange Act Rule 12b-2 (as in effect on the date hereof).
     2. Compliance Programs. The Employee will at all times while employed with
the Company comply fully with the Company’s “Guidelines of Company Policies and
Conduct” and any other compliance program, as such programs may be amended from
time to time, and acknowledges that his obligations under such programs as an
employee are contractual in nature.
     3. Confidential Information.
          A As used in this Agreement, the term “Confidential Information” means
all technical and non-technical information of Goldleaf or its customers,
vendors or business partners, regardless of the media or manner in which it is
stored or conveyed to Employee, that relates to the business of Goldleaf or its
customers, vendors or business partners, and that (a) Goldleaf has taken
reasonable measures under the circumstances to protect from unauthorized use or
disclosure, or (b) which would under the circumstances appear to a reasonable
person to be confidential or proprietary. Confidential Information includes
information Employee learns or develops in connection with his employment with
Goldleaf, including, but not limited to; product information, plans,
specifications, designs and pricing; non-public financial information, including
forecasts, budgets and data; marketing and advertising plans, budgets and
studies; business strategies; the identities of the key decision makers at
Goldleaf’s customers, vendors or other business partners; the particular needs
and preferences of Goldleaf’s customers or other business partners, and
Goldleaf’s approaches and strategies for satisfying those needs and preferences;
contracts, credit procedures and terms; research and development plans;
software; hardware; employment and personnel information (including, without
limitation, the names, addresses, compensation, specific capabilities, and
performance evaluations of Goldleaf personnel; information regarding, and used,
in employee training; and information relating to employee stock ownership or
entitlement); information relating to Goldleaf stock or assets or proposed or
ongoing acquisitions or takeovers by or on behalf of Goldleaf; and know-how. The
foregoing are only examples of Confidential Information. If Employee is
uncertain as to whether any particular information or material constitutes
Confidential Information, he shall ask my direct supervisor or, if no longer
employed by Goldleaf, Goldleaf’s General Counsel.
          B. Confidential Information does not include information that can be
shown by competent proof (a) was generally known to the relevant public at the
time of disclosure, or became generally known after disclosure to me without
breach of this Agreement; (b) was lawfully received by Employee from a third
party who was not under such restrictions; (c) was known to Employee without
such restrictions prior to its receipt from Goldleaf; (d) was independently
developed by Employee outside the scope of his employment or independent third
parties; or (e) is required to be disclosed pursuant to judicial order or other
compulsion of law, but only as required by such order and provided that Employee
provides to Goldleaf prompt notice of any efforts to obtain such order and
comply with any protective order imposed on such disclosure.

 



--------------------------------------------------------------------------------



 



          C. Employee acknowledges and agrees that in the course of his
employment with Goldleaf, he may gain access to Goldleaf’s Confidential
Information, that Confidential Information consists of valuable, special and
unique assets of Goldleaf and its affiliates’ businesses, and that access to
such Confidential Information is granted only for the purpose of enabling
Employee to perform duties for Goldleaf.
          D. Employee agrees that both during and following the termination of
employment with Goldleaf for any reason, he shall hold in confidence all
Confidential Information of Goldleaf furnished by Goldleaf, or reproduced or
developed by Employee. Employee agrees that, except with Goldleaf’s prior
written permission or in furtherance of his duties for Goldleaf, he shall not,
directly or indirectly, use, disclose, reproduce, distribute, reverse engineer,
or otherwise misappropriate any Confidential Information, in whole or in part.
Upon termination of employment with Goldleaf for any reason, or upon any earlier
request by Goldleaf, Employee shall promptly return to Goldleaf or destroy all
documents or materials, of any nature, in my possession, custody or control
containing Confidential Information (regardless of the medium in which such
information is stored) that have been furnished by Goldleaf to him, or
reproduced or developed by him.
          E. This Agreement (a) does not in any way restrict my right or the
right of Goldleaf to terminate my employment, (b) inures to the benefit of
successors and assigns of Goldleaf, and (c) is binding upon my heirs and legal
representatives. Goldleaf shall have the right to enforce this Agreement and any
of its provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that
Goldleaf may have for a breach of this Agreement.
     4. General Release. As a condition to the payment described in Section 1
above, Employee shall be required to execute a General Release in reasonable
form whereby Employee fully and forever releases the Company, its successors,
assigns, affiliates, insurers, officers, directors, employees and agents, from
any and all liability, causes of action, suits, damages, claims and demands
whatsoever that Employee may have and that arise from or relate in any way to
his employment with the Company or the conduct of the Company’s business through
the date thereof.
     5. Successors and Assigns. The provisions hereof shall inure to the benefit
of and be binding upon the permitted successors and assigns of the parties
hereto.
     6. Non-Assignability by the Employee. Notwithstanding anything to the
contrary set forth herein, the rights and obligations of the Employee hereunder
are not assignable.
     7. Governing Law. This Agreement shall be interpreted under, subject to and
governed by the laws of the State of Tennessee and all questions concerning its
validity, construction, and administration shall be determined in accordance
thereby.
     8. Waivers. The waiver of a breach by either party of a term or provision
of this Agreement, at any time or times, shall not be deemed or construed to be
a waiver of any subsequent breach or breaches of the same or of any other terms
or provisions of this Agreement at any time or times.

 



--------------------------------------------------------------------------------



 



     9. Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect any other provision hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision was
omitted. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
     10. Exclusiveness. This Agreement constitutes the entire understanding and
agreement between the parties with respect to the employment or severance
arrangements of the Employee and supersedes any and all other agreements, oral
or written, between the parties. No waiver, modification, or amendment to this
Agreement shall be valid unless the same be reduced to writing and signed by the
parties hereto.
     11. Modification. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.
     12. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude or otherwise restrict the Company from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
individual, entity or business that assumes this Agreement and all obligations
of the Company hereunder.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            “COMPANY”

GOLDLEAF FINANCIAL SOLUTIONS, INC.
      By:   /s/ G. Lynn Boggs         Title: Chief Executive Officer           

            “EMPLOYEE”
      /s/ Dan Owens       Dan Owens           

 